UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-4800



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

           versus


WILLIAM   FERRIS    WHITE,   a/k/a   William   Ferry
White,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-01-106-A)


Submitted:   March 21, 2002                     Decided:   March 27, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul P. Vangellow, PAUL P. VANGELLOW, P.C., Falls Church, Virginia,
for Appellant. Paul J. McNulty, United States Attorney, Michael E.
Rich, Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In this appeal, William White, sentenced to thirty-seven

months’ imprisonment following his conditional guilty plea to one

count of being a felon in possession of a firearm, see 18 U.S.C.A.

§ 922(g)(1) (West 2000), challenges only the district court’s

denial   of   his   motion   to   dismiss   his   indictment   for   lack   of

jurisdiction. In that motion, White argued the interstate commerce

requirement of § 922(g) could not be satisfied by simply possessing

a firearm that had traveled in interstate commerce.                  However,

because this theory has been rejected, see Scarborough v. United

States, 431 U.S. 563, 575 (1977); United States v. Wells, 98 F.3d

808, 811 (4th Cir. 1996), we find the district court properly

denied White’s motion.       Accordingly, we affirm White’s conviction

and sentence and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                      2